Citation Nr: 1426579	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-25 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for a claimed heart disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1972 to June 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2010 by the RO.

The Veteran provided testimony at a May 2012 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This matter was previously before the Board in December 2013, at which time it was remanded for further development.  It is now returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  Further, a review of the Virtual VA paperless claims processing system reveals documents that are duplicative of the evidence contained in VBMS.



FINDINGS OF FACT

1.  The Veteran is not shown to have suffered a heart attack during his extensive period of active service.  

2.  The Veteran is not shown to chronic heart disorder or related disability due to an event or incident of his extensive period of active service.



CONCLUSION OF LAW

The Veteran does not have a heart disability to include any manifested by the residuals of a heart attack due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

The December 2009 VCAA letter explained what evidence was necessary to substantiate the Veteran's claim of service connection.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The December 2009 notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

In this case, VA obtained the Veteran's service treatment records and all of the identified VA treatment records and any identify any private treatment records.  In addition, the Veteran underwent VA examinations in January 2010 and January 2014 to obtain medical evidence as to the nature and likely etiology of the claimed disability.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The January 2010 and January 2014 VA examination reports provide a detailed review of the Veteran's claims folder including his lay statements and evidentiary submissions.  The examination reports are adequate for the purpose of adjudicating the Veteran's claim.

For these reasons, the Board finds that VA has complied with the VCAA notification and assistance requirements.  The claim of service connection is ready to be considered on the merits.


Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even in cases where the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321-323 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that he has a current heart condition that was initially manifested during his extensive period of active service.

In his June 2010 Substantive Appeal, the Veteran asserts that he collapsed during a fitness test and was told that he had suffered a heart attack.  He also reports that the dispensary staff had to move the EKG leads during his June 1992 retirement physical so he could be medically cleared for retirement.

However, the service treatment records do not show that the Veteran had treatment for, or diagnosis of a heart disorder while on active duty.  An October 1990 record noted complaints of light headedness, labored breathing, and pain to the right apex with numbness.  After evaluation, it was noted that he was a 2 pack per day smoker and was diagnosed with bronchitis.  A June 1992 note indicates his retirement physical showed minimal Q-waves with no EKG evidence for coronary artery disease.

The private medical records show that, after service, the Veteran complained of having the sudden onset of a racing heart in January 2002.  An EKG showed a normal sinus rhythm, and the private examiner assessed palpations with unclear cause.

In April 2002, private test results showed that the Veteran had a normal sinus rhythm on stress test and that a stress EKG showed no ischemic changes.  Nuclear imaging was noted to show "two fixed defects."  However, there was no evidence of ischemia.

In February 2009, the Veteran reported to an urgent care provider with complaints of chest pains, but the private physician found the Veteran's reports of chest pain to be consistent with pneumonia. 

The Veteran was afforded a VA examination in January 2010.  The Veteran reported having no history of cardiac symptoms, cardiac surgery, coronary artery bypass, valvular surgery, or angioplasty.  He was on no cardiac medication and had not received any nitroglycerine.  

On examination, the Veteran was noted to weigh 329 pounds, but his heart examination was essentially normal.  The examiner noted that the Veteran had been reported to have had several fixed defects on his nuclear cardiac examination in 2002.  While these findings were usually the radiological expression of scar tissue from a previous heart attack, there was no evidence of any clinical presentation of a heart attack at the time.  The VA examiner at that time was unable to provide a current diagnosis of any coronary artery disease.

Pursuant to the Board's December 2013 remand, the Veteran underwent another VA examination in January 2014 for purposes of determining the etiology of his claimed cardiac complaints.  Based a thorough review of the record, including VA and private treatment records, and an interview with the Veteran, the VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.

The January 2014 examiner stated that, on one occasion, a service EKG revealed Q-waves in the Veteran's inferior leads that was incorrectly interpreted as being due to a myocardial infarction.  The examiner added that the Q-waves represented something that might have happened long ago and that anyone who had run 3.5 miles would have elevated CPK enzymes.  He noted further that because this type of detailed analysis took a long time in 1989, this was why the Veteran was sent to a hospital and ultimately determined to be fine.

The VA examiner also addressed the report of misplaced EKG leads at the time of the Veteran's retirement physical by noting the leads when correctly place produced normal results.  He found that the post-service tests also reportedly showed Q-waves from service but nothing additional due to heart disease.

The VA examiner noted that the Veteran's reports of chest pains in 2006 were consistent with his having a cold.  He added that the private examiners determined that the Q-waves were 15 to 20 years old.

The VA examiner reviewed the Veteran's 2010 private records and noted that while the Veteran had been admitted for routine rule out protocol for chest pains, the workup had been normal.  He added that the Veteran had a normal stress test and the  ECHO study.  The examiner concluded that it was not likely that the Veteran has any cardiac issues.  


Analysis

Here, given the evidence of record, there is no showing that the Veteran suffered a heart attack or exhibited findings of chronic heart disease during his long service or during the one year presumptive period thereafter.   

Moreover, based a careful review of the entire record, the Board finds no current diagnosis of coronary artery disease or other organic heart disorder that be can be attributed to an event or incident of his long period of active service.  

While, the 2002 medical record reported showing "two fixed defects," the medical evidence overall establishes that these reported findings are due to actual heart disease.  Likewise, the January 2010 and January 2014 VA opinions weigh against the claim by showing that a diagnosis of coronary disease could not be rendered based on thorough review of the record.  

To the extent that the evidence does not establish the presence of actual heart disease, the claim of service connection must be denied.

While the Veteran reports being told by a clinician that he had suffered a heart attack in service, the diagnostic tests and clinical records reflect that his heart was normal during that period of active duty.  

The Board finds that the January 2010 and January 2014 VA medical opinions that rule out any cardiac issues due to service are more probative than the Veteran's contentions that he had a heart attack.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

As the preponderance of the evidence is against a finding that the Veteran currently has a heart disability, the claim of service connection must be denied. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).



ORDER

Service connection for a claimed heart disorder is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


